Citation Nr: 1034241	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-37 320	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

1.  Entitlement to service connection for residuals of cervical 
spine injury. 
 
2.  Entitlement to service connection for residuals of left 
shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980.  
The record also documents Reserves training from February 1976 to 
April 1976, and from April 1980 to August 1999. 

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a September 2006 rating 
decision of the VA Regional Office in Ft. Harrison, Montana that 
denied service connection for left shoulder and neck conditions.

The Veteran was afforded a personal hearing in June 2010 before 
the undersigned Veterans Law Judge sitting at Ft. Harrison, 
Montana.  The transcript is of record. 

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The Veteran asserts that he injured his neck and left shoulder in 
parachute jumps during active service and now has chronic 
disability thereof for which service connection should be 
granted.  Following review of the record, the Board finds that 
further development is warranted prior to disposition of the 
issues on appeal.

At the outset, the Board observes that in correspondence dated in 
March 2006, the Veteran related that he had received treatment at 
Womack Army Hospital for orthopedic complaints after a parachute 
jump in September and December 1977.  In a formal finding of 
unavailability of service records memorandum dated in August 
2006, the RO documented that that records could not be obtained 
from that facility through a PIES [personnel information exchange 
system] request.  The Board notes, however, that although the 
PIES request to obtain such records was sent in accordance with a 
deferred rating dated in April 2006, the rating also indicated 
that writing directly to Womack was also an option.  It was 
appears that this was not done.

The Board would point out that in cases where a Veteran's service 
records are unavailable through no fault of his own, there is a 
heightened obligation to assist in the development of the case, 
including the obligation to search alternative sources. See 
generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000) 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  The United States Court 
of Appeals for Veterans Claims (Court) held in Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) that the VA should conduct a 
"reasonably exhaustive search" to obtain service medical records, 
including inquiries directed to named facilities, if they are 
still operational.  Therefore, it is incumbent upon VA to 
directly contact Womack Army Hospital for treatment records.  

The Board observes that in a letter from the Veteran received in 
September 2009, he related that he received medical treatment 
over the years from a chiropractor and others, to include 
licensed massage therapist [redacted], on a regular basis for 
injuries sustained in parachute jumps in the military.  The 
record contains receipts of payment from some of these providers 
but no associated clinical reports.  The Veteran should therefore 
be contacted and requested to provide authorization with dates of 
treatment from all providers who have treated him for the left 
shoulder and cervical spine, including Ms. [redacted], the unnamed 
chiropractor, and the others he referred to in the September 2009 
correspondence.  

The Board notes that in documentation in the record dated in July 
1999 from the Montana State Prison, an Inmate Medical/Dental 
Request to Staff Member indicates that the Veteran wanted someone 
to look at problems with his hip and back that had been bothering 
him for some time and which were getting worse.  The Board finds 
that any evidence obtained from that time frame may contain 
information pertaining to the neck and left shoulder, and might 
be helpful in evaluating his claims.  Therefore, the Veteran 
should be contacted and asked to provide authorization to obtain 
clinical records from the Montana State Prison dating from 1999.  

Accordingly, the case is REMANDED for the following actions:

1.  The appropriate records department at 
Womack Army Medical Center should be 
contacted for any records pertaining to 
the Veteran.

2.  The Veteran should be contacted by 
letter and requested to identify all 
healthcare providers he stated has treated 
him over the years, including [redacted], and 
the chiropractor from whom he received 
treatment.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain all 
clinical reports from these providers, if 
not already of record.

3.  The Veteran should be contacted by 
letter and requested to provide 
authorization to release records from the 
Montana State Prison system of treatment 
dating from 1999.  

4.  After taking any further development 
deemed appropriate, the RO should 
readjudicate the claims on appeal.  If a 
benefit is not granted, the appellant 
should be provided a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


